Citation Nr: 0837598	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-10 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
peripheral neuropathy of the right upper extremity.

2.  Entitlement to an initial compensable evaluation for 
peripheral neuropathy of the left upper extremity.

3.  Entitlement to an initial compensable evaluation for 
peripheral neuropathy of the right lower extremity.

4.  Entitlement to an initial compensable evaluation for 
peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a May 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.


FINDING OF FACT

The veteran's service-connected peripheral neuropathy of the 
upper and lower extremities is manifested by subjective 
complaints of numbness, pain, feeling of needles in both 
hands and bottoms of the feet during the night, and weakened 
grip strength and objective findings of wasting of the 
intrinsic hand muscles, 4/5 strength in upper and lower 
extremities, and clinical findings of severe mixed 
demyelinating as well as axonal neuropathy by nerve 
conduction and electromyography (EMG) studies.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for 
peripheral neuropathy of the right upper extremity have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.74, 
4.124a, Diagnostic Code 8515 (2007).

2.  The criteria for an evaluation of 20 percent for 
peripheral neuropathy of the left upper extremity have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.74, 
4.124a, Diagnostic Code 8515 (2007).

3.  The criteria for an evaluation of 10 percent for 
peripheral neuropathy of the right lower extremity have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.74, 
4.124a, Diagnostic Code 8521 (2007).

4.  The criteria for an evaluation of 10 percent for 
peripheral neuropathy of the left lower extremity have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.74, 
4.124a, Diagnostic Code 8521 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In order to satisfy the duty to notify provisions for an 
increased-compensation claim, VA must notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  If the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

A letter dated in April 2006 advised him of how VA determines 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was not 
specifically advised that he needed to provide evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life or of the Diagnostic 
Code criteria necessary for entitlement to a higher 
disability rating.  However, the Board concludes that this 
error was not prejudicial.  

The veteran demonstrated that there was actual knowledge of 
what was needed to establish the claim.  Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007); see also 
Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  In a 
statement from the veteran's representative received in May 
2005, he specifically mentioned 38 C.F.R. § 4.124a and stated 
that when the involvement is wholly sensory, the rating 
should be for mild or at most moderate degree.

In any case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
statement of the case (SOC) issued in November 2005 provided 
the contents of the Diagnostic Codes discussed herein.  
Presuming that he read the documents pertinent to his claim, 
he has had actual knowledge of the contents of the Diagnostic 
Codes in question.  

Thus, the Board finds that although there was VCAA 
deficiency, the evidence of record is sufficient to rebut 
this presumption of prejudice has been rebutted as the record 
shows that this error was not prejudicial to the veteran and 
the essential fairness of the adjudication process in this 
case was preserved.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The April 2006 letter told him to either provide any 
relevant information or evidence concerning the level of his 
disability or tell VA about it.  See Pelegrini, 18 Vet App. 
at 120.  

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The veteran was also accorded a VA examination in February 
2005 and a nerve conduction and EMG study in March 2005. 38 
C.F.R. § 3.159(c)(4).  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorders since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The February 
2005 VA examination and March 2005 nerve conduction and EMG 
reports are thorough.  The examinations in this case are 
adequate upon which to base a decision.

II.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.
	
The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for peripheral neuropathy of the upper and lower 
extremities.  As such, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Service connection for peripheral neuropathy of the upper and 
lower extremities was granted by a May 2005 rating decision 
and a noncompensable disability rating was assigned effective 
October 12, 2004.  The upper extremities are rated pursuant 
to 38 C.F.R. §4.124a, Diagnostic Code 8515 and the lower 
extremities were rated pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8521.  

Diseases of the peripheral nerves and their residuals are 
rated from 10 to 100 percent in proportion to the impairment 
of motor, sensory, or mental function.  Incomplete paralysis 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis, whether 
due to varied level of a nerve lesion or to partial 
regeneration.  When involvement is wholly sensory, the rating 
should be for a mild or at most moderate degree.  
Consideration is given to deformities, inability to extend or 
flex fingers or wrist or make a fist, and defective 
opposition or abduction of the thumb.  Ratings are for 
unilateral involvement.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes will be that assigned for moderate incomplete 
paralysis.  38 C.F.R. § 4.123 (2007).

Peripheral neuralgia, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

Diagnostic Code 8515, paralysis of the median nerve, provides 
a 10 percent rating on the major and minor side for mild 
incomplete paralysis, a 20 percent rating on the minor side 
and a 30 percent rating on the major side for moderate 
incomplete paralysis, and a 40 percent rating on the minor 
side and a 50 percent rating on the major side for severe 
incomplete paralysis.  

A maximum rating of 70 percent on the major side and 60 
percent on the minor side for complete paralysis; the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand 
(ape hand); pronation incomplete and defective, absence of 
flexion of index finger and feeble flexion of middle finger, 
cannot make a fist, index and middle fingers remain extended; 
cannot flex distal phalanx of thumb, defective opposition and 
abduction of the thumb at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances.  

Diagnostic Code 8521, paralysis of the external popliteal 
(common peroneal) nerve, provides a 10 percent rating for 
mild incomplete paralysis, a 20 percent rating for moderate 
incomplete paralysis, and a 30 percent rating for severe 
incomplete paralysis.  A maximum 40 percent rating for 
complete paralysis; foot drop and slight droop of first 
phalanges of all toes, cannot dorsiflex the foot, extension 
(dorsal flexion) of proximal phalanges of toes lost; 
abduction of foot lost, adduction weakened; anesthesia covers 
entire dorsum of foot and toes.   

The veteran underwent a VA examination in February 2005.  The 
veteran complained of numbness, pain, and needles in his 
entire hand and the bottoms of his feet occurring at night.  
The veteran reported that these episodes are quite painful 
and awaken him one to two times per night.  The veteran also 
reported pain associated with weakness, fatigue, and 
functional loss.  

Physical examination revealed normal sensation to pinprick 
and light touch in both upper and lower extremities.  
Vibratory sensation and positional sense were normal 
bilaterally.  Deep tendon reflexes were normal at the knee 
and the ankles, biceps, triceps, and brachial radialis.  The 
veteran demonstrated normal strength of the quadriceps and 
hamstrings, normal motor strength of the dorsiflexion and 
plantar flexion of the feet, normal motor strength of the 
grip bilaterally, and normal motor strength of dorsiflexion 
of the wrists bilaterally.  Biceps and triceps were normal 
bilaterally.  The examiner diagnosed peripheral neuropathy 
secondary to diabetes mellitus not documented on physical 
examination but historically accurate.

A nerve conduction and EMG study was completed in March 2005.  
Physical examination revealed wasting of the intrinsic hand 
muscles, proximal strength 4/5 of both upper and lower 
extremities, deep tendon reflexes 2+ bilaterally for upper 
and lower extremities.  After completion of motor and sensory 
nerve conduction studies, the impression was severe mixed 
demyelinating as well as axonal neuropathy consistent with 
history of diabetes.    

The Board acknowledges that the February 2005 testing showed 
normal sensory and motor examinations.  Nonetheless, when 
considering the findings reported on nerve conduction and EMG 
report in March 2005, along with the veteran's subjective 
complaints including weakened grip strength, the Board 
concludes that, with resolution of reasonable doubt in the 
veteran's favor, the functional impairment resulting from the 
veteran's sensory neuropathy more nearly approximates a 
moderate incomplete paralysis for the upper extremities and a 
mild incomplete paralysis for the lower extremities.  See 38 
C.F.R. §§ 4.3, 4.7; Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (when it is not possible to separate the effects of 
service- and nonservice-connected conditions, the doctrine of 
reasonable doubt dictates that the veteran's disability be 
attributed to the service-connected disability).  

Therefore, the Board finds that increased ratings of 30 
percent and 20 percent, respectively pursuant to Diagnostic 
Code 8515 for the upper right (major side) and left (minor 
side) extremities and increased ratings of 10 percent each 
for lower extremities pursuant Diagnostic Code 8521 are 
warranted.  

However, the preponderance of the evidence is against the 
assignment of a disability rating in excess of 30 percent and 
20 percent, respectively for peripheral neuropathy of the 
upper right and left extremities.  With evidence of wasting 
of the intrinsic hand muscles, mild weakness, and mild 
sensory impairment, the veteran's peripheral neuropathy of 
the upper extremities is best described as moderate.  
Accordingly, a disability rating in excess of 30 percent for 
the right upper extremity and 20 percent for the left upper 
extremity is not warranted.  

Similarly, the preponderance of the evidence is against the 
assignment of a disability rating in excess of 10 percent for 
peripheral neuropathy of the lower extremities.  With 
evidence of mild weakness and mild sensory impairment, the 
veteran's peripheral neuropathy of the lower extremities is 
best described as mild.  Accordingly, a disability rating in 
excess of 10 percent is not warranted.   

The Board notes that there is no evidence of record that the 
veteran's peripheral neuropathy of the upper and lower 
extremities causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable. The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service- connected disability. 38 
C.F.R. § 4.1.  In the instant case, there is no evidentiary 
basis in the record for a higher rating on an extraschedular 
basis as there is no evidence that the veteran is unable to 
secure or follow a substantially gainful occupation solely as 
a result of his peripheral neuropathy of the upper and lower 
extremities.  Hence the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) for assignment of an extraschedular 
evaluation. 


ORDER

1.  Entitlement to an initial 30 percent evaluation, but no 
higher, for peripheral neuropathy of the right upper 
extremity, is granted subject to the law and regulations 
governing the payment of monetary benefits.

2.  Entitlement to an initial 20 percent evaluation, but no 
higher, for peripheral neuropathy of the left upper extremity 
is granted subject to the law and regulations governing the 
payment of monetary benefits.

3.  Entitlement to an initial 10 percent evaluation, but no 
higher, for peripheral neuropathy of the right lower 
extremity is granted subject to the law and regulations 
governing the payment of monetary benefits.



4.  Entitlement to an initial 10 percent evaluation, but no 
higher, for peripheral neuropathy of the left lower extremity 
is granted subject to the law and regulations governing the 
payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


